DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Status
Claims 1-8 are amended. Claim 11 is cancelled. Claims 8-10 and 12-24 are withdrawn due to an earlier restriction requirement. 
Claims 1-7 are pending for examination below.

Response to Arguments
Applicant's arguments filed 15 September 2021 have been fully considered but they are not persuasive.
On pages 7-8 of the Remarks, Applicant continues to argue the restriction requirement. 
In response, as recited in the Final Office Action of 15 July 2021, the restriction is deemed proper and made final. The Examiner has made the restriction Final and will 
On page 9 of the Remarks, Applicant argues that Ditzel fails to teach or suggest an aromatics alkylation catalyst, let alone one having the recited features of claim 1. 
In response, the recitation of "aromatics alkylation catalyst" is an intended use of the product claim. Intended use of a product does not add any patentable weight to the claims, If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Further, Applicant has not pointed out which recited features are not taught by Ditzel. Ditzel continues to teach a bound mordenite catalyst comprising a Siral 20 binder, which has the same properties of alumina content, d50, and pore volume as claimed (SASOL Table). While Ditzel does not teach the surface area of the catalyst as a whole, because Ditzel teaches the similar mordenite catalyst with the same binder as claimed, one would expect that the combination has a surface area within the claimed range, absent any evidence to the contrary. Applicant has not provided any evidence that the surface area of the catalyst . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ditzel et al. (US 2011/0218356) as evidenced by SASOL (Product Information SIRAL).
With regard to claims 1-7, the claims recite “aromatics alkylation catalyst” in the preamble. This is a statement of intended use of the claimed catalyst composition. Intended use of a product does not add any patentable weight to the claims. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). The description of the catalyst in claim 1 is considered to fully and intrinsically set forth the limitations of the claimed invention of a catalyst composition, as the properties of the catalyst are what define the catalyst composition, not what process it is used in. Thus, the preamble is intended use and does not add patentable weight, and Ditzel continues to teach the claimed invention (see below).
With regard to claims 1-4 and 6, Ditzel teaches a bound mordenite catalyst (paragraph [0001]) comprising mordenite (instant claims 2 and 3) and Siral 20 (mesoporous amorphous silica-alumina, instant claim 4) (paragraph [0055], [0056], and Table 3). Siral 20 comprises 80 wt% alumina, and 20 wt% silica (SASOL Table), which is within the ranges of greater than or equal to 75 wt% and 75-95 wt% of instant claims 1 and 6. SASOL also teaches that Siral 20 has a d50 of 50 µm and a pore volume or 0.75 mL/g (SASOL Table), which are within the ranges of greater than or equal to 20 µm and less than 1 cc/g of instant claim 1. 
Ditzel is silent with regard to the surface area of the composited catalyst. However, Ditzel teaches a similar catalyst composition comprising a similar mordenite zeolite and similar Siral-20 amorphous silica-alumina binder with the same properties as the claimed catalyst composition comprising mordenite and amorphous silica-alumina binder. Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst composition of Ditzel having the same zeolite and similar amorphous silica-alumina binder with the same properties as claimed would have the claimed surface area of less than or equal to 300 m2/g, absent any evidence to the contrary.  
	With regard to claim 5, Ditzel teaches the catalyst composition above. Ditzel is silent with regard to the normalized critical pore diameter of the composited catalyst. Ditzel teaches a similar catalyst composition comprising a similar mordenite zeolite and similar Siral-20 amorphous silica-alumina binder with the same properties as the claimed catalyst composition comprising mordenite and amorphous silica-alumina binder. Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst composition of Ditzel having the same zeolite and same similar amorphous silica-alumina binder as claimed with the same properties as claimed would have a normalized critical pore diameter of less than 1µm as claimed, absent any evidence to the contrary.  
	With regard to claim 7, Ditzel teaches that the amount of binder which is used in the catalyst can vary based on the determination of the maximum rate of the reaction (paragraph [0019]). Thus, Ditzel teaches that the amount of binder is a result-effective variable which can be optimized. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the amount of binder to form a ratio of zeolite to binder of 1:99 to 95:5 as claimed in instant claim 7 because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772